NOT DESIGNATED FOR PUBLICATION

                                              No. 122,164

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         ROBERT L. TAYLOR,
                                             Appellant,

                                                       v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed May 21, 2021.
Reversed and remanded with directions.


        Wendie C. Miller, of Wichita, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before HILL, P.J., BRUNS and SCHROEDER, JJ.


        PER CURIAM: Robert L. Taylor appeals the district court's summary dismissal of
his K.S.A. 60-1507 motion as untimely. Taylor raises several issues on appeal. However,
we will only address two of them: (1) The district court erred by not holding an
evidentiary hearing upon receipt of the affidavit alleging actual innocence, and (2) the
district court did not comply with Supreme Court Rule 183(j) (2021 Kan. S. Ct. R. 239)
when issuing its written order. Upon review, we agree the district court should have set
the matter for an evidentiary hearing; thus, we reverse the district court's summary
dismissal of Taylor's K.S.A. 60-1507 motion and remand for an evidentiary hearing.


                                                       1
With this remand, Taylor's complaint the journal entry did not comply with Supreme
Court Rule 183(j) is moot.


                                           FACTS


       In the late evening of January 5, 2008, Lonnie Evans drove Robin Axthell to a
Wichita apartment complex so she could return a friend's inhaler. Evans parked in a
nearby alley, and Axthell went to her friend's apartment. As she returned to the car, two
men began punching and kicking her, grabbed her purse, and demanded money. They left
after emptying the purse on the ground, and Axthell ran back to the car. She eventually
went to the hospital for treatment; there, she described the incident to police but stated
she did not know who her attackers were.


       As Evans waited for Axthell to return the inhaler, he noticed two men walking in
the direction she had gone. He recognized one of the voices as belonging to a man he
knew as "Don," who had attacked him a few weeks earlier. Evans told Axthell and her
sister, Tammi Metcalf, that Don might be one of Axthell's assailants and gave Metcalf
Don's phone number. Metcalf, who learned Don also went by the name "Booby," called
the number. The speaker identified himself as Booby and admitted to attacking Axthell,
explaining she owed him money. Evans and Metcalf relayed this information to police,
though police could not identify the phone's owner. Police identified Taylor as a potential
suspect by cross-referencing the name Booby in the police database. A few days after the
incident, Axthell and Evans identified Taylor from a photo array, and Evans disclosed the
earlier attack.


       The State charged Taylor with aggravated robbery against Axthell and aggravated
battery against Evans. A jury found him guilty of aggravated robbery, and the district
court imposed a 233-month prison sentence. Another panel of this court affirmed his



                                              2
conviction. State v. Taylor, No. 106,188, 2012 WL 4678110, at *8 (Kan. App. 2012)
(unpublished opinion). The mandate was issued in September 2013.


       In June 2019, Taylor filed a K.S.A. 60-1507 motion alleging multiple instances of
ineffective assistance of pretrial, trial, and appellate counsel. In addition to a cumulative
error claim, these claims included ineffective assistance of counsel for failing to: object
to a defective complaint, require a formal arraignment, investigate the crime scene, call
an alibi witness, and raise issues on appeal. Recognizing his motion was untimely, Taylor
asserted manifest injustice, which permitted the district court to hear his claims. In
support, he attached two affidavits. The first, from a fellow Hutchinson Correctional
Facility inmate, explained prison staff lost Taylor's legal materials in May 2014. The
second was from Turner Fennell, who claimed to have witnessed the attack on Axthell.
According to Fennell, Taylor did not attack Axthell; instead, he intervened to stop the
assailant. Fennell explained he lost touch with Taylor during the trial's pendency and he
would have testified had Taylor's attorney contacted him.


       The district court summarily dismissed the motion, finding manifest injustice did
not exist because Taylor failed to persuasively explain why he waited to file his motion
five years after prison staff lost his legal materials and Taylor did not assert a colorable
claim of actual innocence. The district court also found Fennell's reason for not staying in
touch with Taylor suspect and, while Fennell's testimony might have been persuasive and
raised a reasonable doubt at trial, it did not entitle Taylor to relief. Taylor objected to the
summary dismissal, arguing the analysis did not satisfy Kansas Supreme Court Rule
183(j), and the district court denied the objection.


                                          ANALYSIS


       Taylor's brief before us is extensive. Preliminarily, Taylor makes two arguments
not previously raised: The district court should have appointed counsel because it made


                                               3
legal and factual determinations, and those determinations violated section 5 of the
Kansas Constitution Bill of Rights. We generally do not review issues raised for the first
time on appeal. State v. Sharp, 305 Kan. 1076, 1085, 390 P.3d 542 (2017); see also
Kansas Supreme Court Rule 6.02(a)(5) (2021 Kan. S. Ct. R. 35) (requiring party to
explain why issue not raised below). And we decline to do so here. See State v. Gray, 311
Kan. 164, 170, 459 P.3d 165 (2020) (decision of appellate court to review unpreserved
claim of error is prudential).


       Thus, only two issues remain relevant on appeal: The district court erred by
summarily dismissing his K.S.A. 60-1507 motion, and the district court's order did not
comply with Supreme Court Rule 183(j). We will address the first, and we find the
second issue is moot.


TAYLOR'S ACTUAL INNOCENCE CLAIM REQUIRES AN EVIDENTIARY HEARING.


       K.S.A. 2020 Supp. 60-1507(a) provides a method for prisoners to collaterally
attack their convictions. Upon receiving a K.S.A. 60-1507 motion, a district court may
address it in three ways. The court may:


       • order an evidentiary hearing if its review of the motions, files, and case records
           indicates a substantial issue actually exists;
       • order a preliminary hearing and assign the movant counsel if a potentially
           substantial issue exists; or,
       • summarily deny the motion if its review conclusively shows the movant is not
           entitled to relief. Hayes v. State, 307 Kan. 9, 12, 404 P.3d 676 (2017); see
           K.S.A. 2020 Supp. 60-1507(b).


       Appellate courts review the summary denial of a motion de novo. Beauclair v.
State, 308 Kan. 284, 293, 419 P.3d 1180 (2018).

                                               4
       Taylor bears the burden of proving his motion requires an evidentiary hearing. See
Holt v. State, 290 Kan. 491, 495, 232 P.3d 848 (2010). To carry this burden, Taylor must
do more than make conclusory statements; the motion must cite to supporting evidence in
the record or identify individuals who would provide that evidence. Swenson v. State, 284
Kan. 931, 938-39, 169 P.3d 298 (2007). Taylor's burden is met if the motion asserts facts
not found in the record that, if true, would entitle him to relief. See 284 Kan. at 939.


       Generally, a K.S.A. 60-1507 motion must be filed within one year after a
defendant's direct appeal becomes final. K.S.A. 2020 Supp. 60-1507(f)(1)(A). But if a
movant can show manifest injustice, then the time limitation can be extended. Manifest
injustice can be established by either explaining the reasons for the delay or asserting a
colorable claim of actual innocence. K.S.A. 2020 Supp. 60-1507(f)(2)(A). The
explanation must provide persuasive reasons or circumstances reflecting why the motion
was not timely filed. See White v. State, 308 Kan. 491, 496, 421 P.3d 718 (2018). And a
colorable claim of actual innocence requires a showing that, based on new evidence, "it is
more likely than not that no reasonable juror would have convicted" the movant. K.S.A.
2020 Supp. 60-1507(f)(2)(A). Absent manifest injustice, a court must dismiss an
untimely motion. K.S.A. 2020 Supp. 60-1507(f)(3).


       A.     Taylor fails to adequately explain the five-year delay.


       Taylor argues the May 2014 loss of his legal materials by prison staff constitutes
manifest injustice because it was an event outside his control. However, he does not
explain why his K.S.A. 60-1507 motion was not filed until five years later. He fails to
explain any steps he took to locate his legal materials to timely file his motion. Taylor
appended to his reply brief some of his correspondence with prison officials to explain
some of the delay. While he acknowledges this correspondence is not in the record and
mentions he intended to supplement the record, we find no indication he did so.



                                              5
       Taylor's failure to add to the record leaves us with only the inmate's affidavit to
review. See State v. Warren, 302 Kan. 601, 614, 356 P.3d 396 (2015) (courts cannot
consider appended items not found in record). That affidavit notes prison staff lost
Taylor's legal materials in May 2014, but it does not explain why it took approximately
five years before he filed his K.S.A. 60-1507 motion in June 2019. While the loss of
these materials could, in some cases, excuse an untimely filing, here, the delay's length
greatly undermines Taylor's claims. Taylor's explanation is insufficient to establish
manifest injustice.


       B.     Taylor presents a colorable claim of actual innocence.


       Taylor also asserts the district court erred by summarily denying his K.S.A. 60-
1507 motion because his colorable claim of actual innocence raises a substantial issue
requiring an evidentiary hearing. Assuming Fennell's statements are true, Taylor could be
entitled to relief. His guilt or innocence would hinge on assessing Fennell's credibility
compared to that of Axthell and Metcalf. From the cold record, we cannot determine
Fennell's likely credibility solely from his affidavit. As presented, it creates a potentially
substantial issue.


       By relying on Fennell's affidavit, Taylor claims he has overcome the untimeliness
bar and can challenge the effectiveness of his trial attorney's assistance. See Beauclair,
308 Kan. at 298. When a movant uses a claim of actual innocence to defeat a procedural
hurdle, courts determine whether it is "'more likely than not any reasonable juror would
have reasonable doubt.' [House v. Bell,] 547 U.S. at 538-39." Beauclair, 308 Kan. at 301
(adopting standard from Murray v. Carrier, 477 U.S. 478, 106 S. Ct. 2639, 91 L. Ed. 2d
397 [1986], and its progeny).


       Taylor presented the district court with potentially "'new reliable evidence,'"
supported by an affidavit from a purported eyewitness. See Beauclair, 308 Kan. at 300


                                               6
(citing House v. Bell, 547 U.S. 518, 537, 126 S. Ct. 2065, 165 L. Ed. 2d 1 [2006]).
District courts must review the old evidence, including the credibility of trial witnesses,
to determine the likely effect of the new evidence on a jury. Beauclair, 308 Kan. at 300-
01. But the actual innocence exception is narrow; a movant will only satisfy it in
"'extraordinary'" cases. 308 Kan. at 302 (citing Schlup v. Delo, 513 U.S. 298, 321, 115 S.
Ct. 851, 130 L. Ed. 2d 808 [1995]).


       Taylor makes three arguments regarding his actual innocence claim:


       • Credibility generally cannot be assessed from an affidavit, which requires the
          district court to grant an evidentiary hearing;
       • the affidavit constitutes new evidence under K.S.A. 2020 Supp. 60-
          1507(f)(2)(A) as it was not presented at trial; and
       • based on Fennell's affidavit and the inconsistent trial testimony, the new
          evidence could create a reasonable doubt, requiring an evidentiary hearing.


       The State replies the affidavit is not newly discovered, nor is it more likely than
not that Fennell's testimony would create a reasonable doubt.


       As Taylor notes in his first argument, an affidavit does not allow the same
opportunity to assess credibility as does live testimony. See Beauclair, 308 Kan. at 295
(quoting Neer v. State, No. 111,230, 2015 WL 1310815, at *4 [Kan. App. 2015]
[unpublished opinion]). An affidavit may support, but does not necessarily demand, an
evidentiary hearing. See Beauclair, 308 Kan. at 302 (rejecting argument that movant's
affidavit stating innocence requires hearing). But an appellate court may assess how the
affiant's likely credibility impacts the reliability of the new evidence. See Schlup, 513
U.S. at 332. But see Beauclair, 308 Kan. at 302-03 (disapproving Court of Appeals'
assessment of recanting affiant's credibility).



                                              7
       Taylor next argues Fennell's affidavit is new evidence, even though his testimony
was available and could have been presented at trial. The State relies on State v.
Ferguson, 228 Kan. 522, 618 P.2d 1186 (1980), to define "new evidence." Ferguson
reiterates the definition of "newly discovered evidence" for granting a new trial under
K.S.A. 60-259, which states the evidence must be both material and, after the movant's
exercise of reasonable diligence, could not have been discovered and presented at trial.
228 Kan. at 530; see K.S.A. 2020 Supp. 60-259(a)(1)(E). But K.S.A. 2020 Supp. 60-
1507(f)(2)(A), unlike K.S.A. 2020 Supp. 60-259, does not define "new evidence"
relevant to a colorable claim of actual innocence.


       Beauclair relied on federal law when discussing a colorable claim of actual
innocence, based on the similarity of the language used in K.S.A. 2017 Supp. 60-
1507(f)(2)(A) and federal cases. 308 Kan. at 301. Given this reliance, another panel of
our court recently determined that, in certain instances, "new evidence" could include
evidence available but not presented at trial. Skaggs v. State, 59 Kan. App. 2d 121, 144-
45, 479 P.3d 499 (2020), petition for rev. filed January 4, 2021. The Skaggs panel
rejected the argument that the definition of "newly discovered evidence" in K.S.A. 22-
3501, which contains a definition similar to that found in K.S.A. 60-259, necessarily
applies to K.S.A. 60-1507 motions. Instead, the panel relied heavily on Reeves v. Fayette
SCI, 897 F.3d 154 (3d Cir. 2018), cert. denied 139 S. Ct. 2713 (2019). Skaggs, 59 Kan.
App. 2d at 142-44.


       The Reeves court acknowledged a circuit split concerning whether new evidence
must be newly discovered or simply not have been presented at trial. 897 F.3d at 161-62.
It also noted statements from Schlup, 513 U.S. at 327-28—that courts consider all the
evidence, including wrongly excluded evidence and other newly discovered evidence not
presented at trial—suggest "new evidence" also encompasses evidence not presented at
trial. Reeves, 897 F.3d at 162-63. But the Reeves court ultimately adopted a modified
approach: While new evidence generally must be newly discoverable, a movant may


                                             8
overcome the untimeliness hurdle by relying on exculpatory evidence that was available
but not presented at trial, if the habeas motion also asserts an ineffective assistance of
counsel claim based on counsel's failure to discover or present that same exculpatory
evidence. 897 F.3d at 163-64.


       The Skaggs panel, while adopting the Reeves standard, emphasized the limited
scope of its holding. The panel recognized that in cases similar to Reeves—where the
new evidence is used to both excuse an untimely motion and to raise an ineffective
assistance of counsel claim based on the failure to discover or present that evidence—
"new evidence" includes evidence available but not presented at trial. But the panel
explicitly declined to consider whether this formulation applied to other situations.
Skaggs, 59 Kan. App. 2d at 144.


       Skaggs is persuasive. Taylor has presented new evidence, i.e., evidence not
presented at the trial. Fennell's affidavit states he observed Taylor attempt to stop
Axthell's attacker. Taylor knew about this evidence before trial, but Fennell did not
testify; Taylor's trial attorney presented no evidence. And Taylor's K.S.A. 60-1507
motion asserts his trial counsel provided ineffective assistance for failing to call an alibi
witness Taylor informed him about. Taylor has presented new evidence for at least one of
his claims. Granted, he raises several other ineffective assistance claims unrelated to this
witness' testimony. But we decline to determine whether the affidavit serves as new
evidence for those other claims.


       Turning back to the merits of Taylor's actual innocence claim, if Fennell's
statement is true, Taylor could be entitled to relief. The ultimate issue would turn on the
credibility of the witnesses. Axthell would likely be very credible; she has always
maintained her attack was by two men. She immediately told Evans about the two men
upon returning to the car. At the hospital, she informed police the attack involved two
men. She reiterated the same position during future interaction with police and at trial.


                                               9
Likewise, Metcalf's testimony may be credible. She stated Booby—later identified as
Taylor—acknowledged that he attacked Axthell.


       The question for us is whether Fennell's affidavit raises at least a potentially
substantial issue; that is, could a jury find Fennell's testimony so persuasive as to find
Taylor not guilty? To answer the question, we need more information. Fennell's
description certainly conflicts with Axthell's account and Metcalf's recollection of the
phone call, but the record does not disprove his description. And without additional
information to assess his statement's veracity, Fennell's affidavit cannot serve as a
credibility gauge. With the need for more information, we cannot conclusively determine
whether Taylor is entitled to relief.


       The district court's reasoning, though not its conclusion, supports the need for an
additional hearing. The district court noted Fennell's explanation for not previously
testifying lacked credibility; however, the court believed had he testified in accordance
with his affidavit at trial, it might have been persuasive to a jury and could have created
reasonable doubt as to Taylor's guilt. If the affidavit could create a reasonable doubt, then
Taylor raised at least a potentially substantial issue.


       The district court erred by summarily denying Taylor's K.S.A. 60-1507 motion on
his actual innocence claim. To assess Fennell's credibility and determine whether a jury
would likely acquit Taylor based on this evidence, we remand the colorable claim of
actual innocence for further proceedings.


       Given our remand on the first issue, we determine Taylor's argument that the
district court failed to comply with Kansas Supreme Court Rule 183(j) is now moot.


       Reversed and remanded with directions.



                                              10